33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2014/0198129 hereinafter Liu) in view of Grieves et al. (U.S. 2021/0117048 hereinafter Grieves).
As Claim 1, Liu teaches a method, comprising: 
displaying, on a display screen of an augmented reality device, a virtual object (Liu (¶0036 line 1-3, fig. 7 item 700), real-world scene 700 is displayed on a display screen with a bus sign 206); 
detecting, using at least one sensor associated with the augmented reality device, motion data from a user (Liu (¶0036 line 12-21, fig. 8), user gazes at object for a time threshold. The object is magnified within the boundary 710); 
Liu may not explicitly disclose while Grieves teaches:
of at least one micro-motion comprising a sub-gesture of an eye squint (Grieves (¶0059 line 1-9), micro-motion gesture (a wink of the user’s eye) is detected. Winking of right eye increases zoom level, winking of left eye decreases zoom level) and another sub-gesture of a head motion from a user (Grieves (¶0035 line 1-7), head-pose is translated into the movement of magnifier on the display)
determining, using a processor, whether the motion data corresponds to a micro-motion gesture (Grieves (¶0059 line 1-9), micro-motion gesture (a wink of the user’s eye) is detected. Magnification is determined by the wink action) of an intended command of the user (Grieves (¶0049 line 18-28, ¶0050 last 3 lines, ¶0051 line 11-15), eye wink is detected if the aspect ratio of the width of the eye opening to the height exceeds a predetermined threshold. The magnifier is triggered when the user’s eye is squinting); and 
enacting, responsive to determining that the motion data corresponds to the micro- motion gesture, a visual effect on the virtual object (Grieves (¶0059 line 1-9), micro-motion gesture (a wink of the user’s eye) is detected. Winking of right eye increases zoom level, winking of left eye decreases zoom level), wherein the visual effect zooms in upon the virtual object a predetermined amount (Grieves (¶0059 line 1-9), micro-motion gesture (a wink of the user’s eye) is detected. Winking of right eye increases zoom level, winking of left eye decreases zoom level) based upon the detected sub-gesture (Grieves (¶0049 line 18-28, ¶0050 last 3 lines, ¶0051 line 11-15), eye wink is detected if the aspect ratio of the width of the eye opening to the height exceeds a predetermined threshold. The magnifier is triggered when the user’s eye is squinting).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s eye gesture instead be a left or right wink gesture taught by Grieves, with a reasonable expectation of success. The motivation would be to provide “a natural user interface for controlling the magnifier because the user can simply look at what they want to magnified” (Grieves (¶0025 line 3-5)) using an “adaptive assistance technologies [that] can assist a user with operating a computing device” (Grieves (abstract)).

	As Claim 2, besides Claim 1, Liu in view of Grieves teaches wherein the augmented reality device is an augmented reality headset (Liu (¶0030 line 3), AR glasses or head mounted display).  

	As Claim 3, besides Claim 1, Liu in view of Grieves teaches wherein the micro-motion gesture is composed of two sub-gestures performed by the user in succession (Grieves (¶0059 line 1-9), micro-motion gesture (a wink of the user’s eye) is detected. Winking of right eye increases zoom level, winking of left eye decreases zoom level).  

	As Claim 4, besides Claim 1, Liu in view of Grieves teaches wherein the enacting the visual effect comprises reducing the virtual object on the display screen (Grieves (¶0059 line 1-9), micro-motion gesture (a wink of the user’s eye) is detected. Winking of right eye increases zoom level, winking of left eye decreases zoom level).  

	As Claim 5, besides Claim 1, Liu in view of Grieves teaches wherein the enacting the visual effect comprises magnifying the virtual object on the display screen (Grieves (¶0059 line 1-9), micro-motion gesture (a wink of the user’s eye) is detected. Winking of right eye increases zoom level, winking of left eye decreases zoom level).  

	As Claim 6, besides Claim 5, Liu in view of Grieves teaches wherein the magnifying comprises: 
identifying that a gaze location of the user is associated with a portion of the virtual object (Liu (¶0036 line 12-21, fig. 8), user gazes at object for a time threshold); and 
repositioning the portion of the virtual object to a center of the display screen (Liu (¶0036 line 12-21, fig. 8), user gazes at object for a time threshold. The object is magnified within the boundary 710).
	As Claim 7, besides Claim 5, Liu in view of Grieves teaches wherein the magnifying comprises increasing a magnification on the virtual object by a predetermined amount in response to each additional micro-motion gesture (Grieves (¶0059 line 1-9), micro-motion gesture (a wink of the user’s eye) is detected. Winking of right eye increases zoom level, winking of left eye decreases zoom level).

	As Claim 8, besides Claim 5, Liu in view of Grieves teaches further comprising: detecting, during a magnified view of the virtual object, a position adjustment micro-gesture (Liu (¶0036 line 12-21, fig. 8), user gazes at object for a time threshold); and adjusting a center position of the virtual object based on the position adjustment micro-gesture (Liu (¶0036 line 12-21, fig. 8), user gazes at object for a time threshold. The object is magnified within the boundary 710).  

	As Claim 11, Liu teaches an information handling device, comprising: 
a sensor (Liu (¶0029 line 6), sensors); 
a display screen (Liu (¶0030 line 2-3), AR glasses or head mounted display); 
a processor (Liu (¶0094 line 8), a processor); 
a memory (Liu (¶0094 line 10), computer readable medium) device that stores instructions executable by the processor to: 
	The rest of the limitation is rejected for the same reasons as Claim 1.

	As Claim 12, Claim 12 is rejected for the same reasons as Claim 2. 
As Claim 13, Claim 13 is rejected for the same reasons as Claim 3. 
As Claim 14, Claim 14 is rejected for the same reasons as Claim 4.
As Claim 15, Claim 15 is rejected for the same reasons as Claim 5.
As Claim 16, Claim 16 is rejected for the same reasons as Claim 6.
As Claim 17, Claim 17 is rejected for the same reasons as Claim 7.
As Claim 18, Claim 18 is rejected for the same reasons as Claim 8.
As Claim 20, Claim 20 is rejected for the same reasons as Claim 1.

Claim 9, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Grieves in further view of Onwuta (U.S. 2017/0017080 hereinafter Onwuta).
As Claim 9, besides Claim 1, Liu in view of Grieves may not explicitly disclose while Onwuta teaches wherein the at least one sensor comprises an electroencephalography (EEG) sensor (Onwuta (¶0024 line 22-27), EEG sensor is used to detect an eye blink).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Grieves’s eye gesture instead be brain gesture taught by Onwuta, with a reasonable expectation of success. The motivation would be to “enable nearly autonomic control of the various [operations]” (Onwuta (¶0002 line 20-22).

	As Claim 10, besides Claim 9, Liu in view of Grieves in further view of Onwuta teaches wherein the determining comprises: detecting, using the EEG sensor, a brain signal (Onwuta (¶0024 line 22-27), EEG sensor is used to detect an eye blink); determining, using a processor, whether the brain signal indicates an intent for the user motion data to be interpreted as the micro-motion gesture (Onwuta (¶0024 line 22-27), EEG sensor is used to detect an eye blink); and classifying the user motion data as the micro-motion gesture responsive to identifying that the brain signal contains the intent (Grieves (¶0059 line 1-9), micro-motion gesture (a wink of the user’s eye) is detected. Winking of right eye increases zoom level, winking of left eye decreases zoom level).  

	As Claim 19, Claim 19 is rejected for the same reasons as Claim 10.
Response to Arguments
Rejections under 35 U.S.C. §101:
	Applicants’ arguments and amendments are persuasive; therefore, 35 U.S.C. §101 rejection(s) on Claim 20 is respectfully withdrawn.
Rejections under 35 U.S.C. §103:
	As Claims 1-8, 11-18 and 20, Applicants argue that the Office has not articulated a reason for combine the prior art references (second paragraph of page 9 in the remarks).

    PNG
    media_image1.png
    183
    593
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s eye gesture instead be a left or right wink gesture taught by Grieves, with a reasonable expectation of success. The motivation would be to provide “a natural user interface for controlling the magnifier because the user can simply look at what they want to magnified” (Grieves (¶0025 line 3-5)) using an “adaptive assistance technologies [that] can assist a user with operating a computing device” (Grieves (abstract)).

As Claims 1-8, 11-18 and 20, Applicants argue that Grieves does not disclose “a micro-motion gesture” (first paragraph of page 10 in the remarks).

    PNG
    media_image2.png
    126
    592
    media_image2.png
    Greyscale

	Examiner respectfully disagrees. Greaves teaches an eye-wink which is a micro-motion gesture.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parshionikar (U.S. 2014/0078049) teaches a eye squint threshold to zoom in/out content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143